Election/Restrictions
The present application requires election/restriction before being examined under the pre-AIA  first to invent provisions.  The application contains claims directed to the following patentably distinct species:
Floating Seal Arrangements
Species 1	Figs. 1-4; includes O-ring (104, Fig. 2), Claims 1-7;

Species 2	Figs. 5-7; includes annular sealing members (304, 306, Fig. 5), the second sealing member (306) at least partially disposed in the annular groove (352) of the first end plate, Claims 8-16;  

Species 3	Figs. 8 and 9; includes two annular protrusions (509, 511, Fig. 8) respectively extending from a first annular plate (496), Claims 17 and 19-25; and 

Species 4	Figs. 10 and 11; includes a single annular protrusion (713, Fig. 11) extending from a second annular plate (698); Claims 17-18 and 23-25.  
	 		
This application contains claims directed to the following patentably distinct Species 1-4.  Species 1-4 are independent or distinct because they are each different floating seal arrangements.  In addition, Species 1-4 are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 1, 8, and 12 do not appear to be generic to all of Species 1-4.   
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

			(b) the prior art applicable to one of the species would not likely be applicable to another one of the species.  

Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species or groupings of patentably indistinct species from which election is required, are not patentably distinct, 

Conclusion
Due to the complex nature of the various floating seal arrangement species in relation to the claims associated with each of the species to be considered by Applicants to make an election among the species, a phone call was not made to Applicants to elicit their election.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL W THIEDE/Examiner, Art Unit 3746   
Thursday December 23, 2021/Mary Davis/Primary Examiner, Art Unit 3746